

116 S2322 IS: Animal Freedom from Testing, Experiments, and Research Act of 2019
U.S. Senate
2019-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 2322IN THE SENATE OF THE UNITED STATESJuly 30, 2019Ms. Collins (for herself, Mr. Peters, Ms. McSally, and Mrs. Shaheen) introduced the following bill; which was read twice and referred to the Committee on Agriculture, Nutrition, and ForestryA BILLTo amend the Animal Welfare Act to allow for the retirement of certain
			 animals used in Federal research.
	
 1.Short TitleThis Act may be cited as the Animal Freedom from Testing, Experiments, and Research Act of 2019 or the AFTER Act of 2019. 2.Placement of animals used in federal researchSection 14 of the Animal Welfare Act (7 U.S.C. 2144) is amended to read as follows:
			
				14.Standards for Federal facilities
 (a)DefinitionsIn this section: (1)Animal rescue organizationThe term animal rescue organization means a nonprofit organization the purpose of which is to rescue covered animals and find permanent adoptive homes for those animals.
 (2)Animal sanctuaryThe term animal sanctuary means a nonprofit organization that— (A)is registered with the Secretary;
 (B)operates a place of refuge in which— (i)a covered animal is provided care for the lifetime of the animal; and
 (ii)an unescorted public visitation of that animal is not permitted; (C)does not engage in commercial trade of covered animals;
 (D)does not breed covered animals; (E)does not permit direct contact between the public and covered animals;
 (F)does not allow the use of a covered animal for performance or exhibition purposes; and (G)does not conduct or permit research on a covered animal other than noninvasive behavioral research.
 (3)Animal shelterThe term animal shelter means a facility that— (A)accepts or seizes covered animals—
 (i)to care for the animals; (ii)to place those animals in a permanent adoptive home; or
 (iii)for purposes of law enforcement; and (B)does not—
 (i)engage in commercial trade of covered animals; (ii)breed covered animals;
 (iii)allow the use of a covered animal for performance or exhibition purposes; or (iv)conduct or permit research on a covered animal other than noninvasive behavioral research.
 (4)Covered animalThe term covered animal means an animal that is unwanted, abandoned, or otherwise in need of placement in a home. (5)Nonprofit organizationThe term nonprofit organization means an organization described in section 501(c)(3) of the Internal Revenue Code of 1986 and exempt from taxation under section 501(a) of that Code.
 (6)Suitable for retirementThe term “suitable for retirement” means, with respect to an animal, that the animal has been evaluated by a licensed veterinarian and is determined to be mentally and physically healthy.
 (b)Laboratory animal facilities and exhibitorsAny department, agency, or instrumentality of the United States that operates laboratory animal facilities or exhibits animals shall comply with the standards and other requirements promulgated by the Secretary under subsections (a), (f), (g), and (h) of section 13.
					(c)Retirement
 (1)In generalNot later than 90 days after the date of enactment of the AFTER Act of 2019, any department, agency, or instrumentality of the United States operating a Federal research facility shall, after public notice and comment, promulgate regulations that, with respect to any animal of the facility that is no longer needed for research and determined to be suitable for retirement—
 (A)facilitate and encourage the adoption of the animal by or placement of the animal with an animal rescue organization, animal sanctuary, animal shelter, or individual who intends to keep the animal as a pet; and
 (B)to the maximum extent practicable, collaborate with appropriate nonprofit organizations to carry out subparagraph (A).
 (2)National placementThe regulations promulgated to carry out paragraph (1)(A) shall include consideration of placing animals with the entities described in that subparagraph that are located beyond the immediate geographic vicinity of the Federal research facility at which the animal being retired is located..